DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
3.	Claims 1-11 are pending. Claims 1-11 are under examination on the merits. Claims 1-3,  7 are amended. Claim 11 is newly added. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
 
Information Disclosure Statement
6.	The information disclosure statement submitted on 03/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
8.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 3 recites “the formula (V), provided that the compound having a structure has at least one partial structure satisfying the condition (i) and at least one partial structure satisfying the condition (ii), respectively at the same time, and the total number of l+m represents a number of 1 or more”, wherein applicant fails to articulate by sufficiently distinct functional language, that the total number of l+m is required to be at least 2 in order to satisfy the both condition (i) and condition (ii) at the same time, thus claim 3 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope. 
For the purpose of examination against the prior art, claim 3 is construed to recites ”either at least one partial structure satisfying the condition (ii) or at least one partial structure satisfying the condition (ii), wherein l+m = 1”.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.      Claim 8 is rejected under 35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. Claim 8, as written, depends from claim 1, which recites “the near-infrared ray absorbing composition contains a phosphonic acid compound”, however, based on the content of the claim 1, the near-infrared ray absorber contains a phosphonic acid metal complex. Thus claim 8 as being of improper dependent form for failing to further limit the subject matter of a previous claim 1.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US Pub. No. 2007/0042194 A1, hereinafter “”194”) in view of Arimura et al. (WO 2017126 527 A1, hereinafter “”527”).  

Regarding claims 1-2,4:  “194 teaches a near-infrared-absorbing composition (Page 3, [0043]) comprising a near-infrared absorber, wherein the near-infrared absorber contains a metal ion such as a copper complex which is obtained by reacting with the phosphoric acid ester compound (Page 5, [0063]) and copper salt together (Page 6, [0064]-[0065]; Page 6, [0067]-[0068]) and reacting them in a salt in a suitable organic (Page 6, [0069]) such as hydrocarbon solvent such as benzene (Page 6, [0072]) or hexane (Page 6, [0073]). “194 teaches the composition may include inorganic fine particles as a near-infrared-absorbing substance (Page 6, [0066]). “194 does not expressly teach the metal compound is a compound having a structure represented by the formula (I), the formula (II), or the formula (III) as set forth, and is contained in the range of 0.01 to 30% by mass with respect to the near-infrared absorber.   
However, “527 teaches a near-infrared ray absorbing composition  (Page 3/26, [0001]), comprising at least a near-infrared absorber such as copper complex 5 (Page 24/26, [0173], Example 11) or polydentate ligand (Page 13/26, [0074], [Chem13]) is a compound having a coordination site to copper (Page 9/26, [0054]),  a metal compound such as tris (2,4-pentanedionato) aluminum (III) (Page 23/26, [0167]) which is identical to compound of II-6 of the instant application (Page 5, compound II-6) as shown below, wherein the metal compound having the structure represented by the Formula (1), the Formula (II) or the Formula (III) is contained in the range of 0.01 to 30% by mass with respect to the near-infrared absorber (Page 23/26, [0167]), and a solvent such as cyclohexanone (Page 23/26, [0167]), wherein the "copper complex 5" is a component that includes a metal complex obtained by the reaction of a compound having a structure represented by general formula (IV) with a metal compound, and corresponds to a component in which Ro in general formula (IV) is an alkyl group having a substituent and Z is a structural unit having the formula (Z-1) as shown below (Page 24/26, [0173], Example 11).

    PNG
    media_image1.png
    94
    300
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    79
    150
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    73
    121
    media_image3.png
    Greyscale

In an analogous art of a near-infrared-absorbing composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the metal compound by “194, so as to include the near-infrared absorber contains phosphonic acid metal complex, and the metal compound which is a compound having a structure represented by the formula (I), the formula (II), or the formula (III) as set forth as taught by “527, and would have been motivated to do so with reasonable expectation that this would result in providing to obtain a cured film having excellent storage stability and a ow haze by excluding the water content as suggested by “527 (Page 4/26, [0013]).   

Regarding claim 3: The disclosure of “194 in view of “527  is adequately set forth in paragraph above and is incorporated herein by reference. “194 teaches a near-infrared-absorbing composition (Page 3, [0043]) comprising a near-infrared absorber, wherein the near-infrared absorber contains a metal ion such as a copper complex which is obtained by reacting with the phosphoric acid ester compound (Page 5, [0063]) and copper salt together (Page 6, [0064]-[0065]; Page 6, [0067]-[0068]) and reacting them in a salt in a suitable organic (Page 6, [0069]) such as hydrocarbon solvent such as benzene (Page 6, [0072]) or hexane (Page 6, [0073]). ”527 teaches the near-infrared ray absorbing composition (Page 3/26, [0001]), wherein the Formula (IV) has a structure represented by the following Formula (V) which is a compound selected from a phosphoric ester compound or a sulfonic ester compound in which 1 and m each represent a number of 0 or more, and the total number of 1 and m (1 +m) represents a number of 1 or more, provided that the compound having a structure represented by Formula (V) has at least one partial structure satisfying the condition (i)  or at least one partial structure satisfying the condition (ii) as set forth (Page 13/26, [0074], [Chem13]) . 

    PNG
    media_image4.png
    61
    174
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    47
    216
    media_image5.png
    Greyscale
  

Regarding claim 5: The disclosure of “194 in view of “527  is adequately set forth in paragraph above and is incorporated herein by reference.”527 teaches the near-infrared ray absorbing composition (Page 3/26, [0001]), wherein the metal element M constituting the metal compound is titanium (Page 6/26, [0025]-[0027]). 

Regarding claim 6: The disclosure of “194 in view of “527  is adequately set forth in paragraph above and is incorporated herein by reference. “527 teaches the near-infrared ray absorbing composition (Page 3/26, [0001]), wherein the metal compound is a compound having a structure represented by Formula (II) such as tris (2,4-pentanedionato) aluminum (III) (Page 23/26, [0167]) which is identical to compound of II-6 of the instant application (Page 5, compound II-6).

    PNG
    media_image1.png
    94
    300
    media_image1.png
    Greyscale


Regarding claim 7: The disclosure of “194 in view of “527  is adequately set forth in paragraph above and is incorporated herein by reference. “194 teaches a near-infrared-absorbing composition (Page 3, [0043]) comprising a near-infrared absorber, wherein the near-infrared absorber contains a metal ion such as a copper complex which is obtained by reacting with the phosphoric acid ester compound (Page 5, [0063]) and copper salt together (Page 6, [0064]-[0065]; Page 6, [0067]-[0068]) and reacting them in a salt in a suitable organic (Page 6, [0069]) such as hydrocarbon solvent such as benzene (Page 6, [0072]) or hexane (Page 6, [0073]). 


    PNG
    media_image6.png
    589
    284
    media_image6.png
    Greyscale
                                    
    PNG
    media_image7.png
    449
    270
    media_image7.png
    Greyscale


”527 teaches a near-infrared ray absorbing composition  (Page 3/26, [0001]), comprising at least a near-infrared absorber such as copper complex 5 (Page 24/26, [0173], Example 11) or polydentate ligand (Page 13/26, [0074], [Chem13] is a compound having a coordination site to copper (Page 9/26, [0054]).

    PNG
    media_image2.png
    79
    150
    media_image2.png
    Greyscale
             
    PNG
    media_image3.png
    73
    121
    media_image3.png
    Greyscale


Regarding claim 8:  The disclosure of “194 in view of “527  is adequately set forth in paragraph above and is incorporated herein by reference. 194 teaches a near-infrared-absorbing composition (Page 3, [0043]) comprising a near-infrared absorber, wherein the near-infrared absorber contains a metal ion such as a copper complex which is obtained by reacting with the phosphoric acid ester compound (Page 5, [0063]) and copper salt together (Page 6, [0064]-[0065]; Page 6, [0067]-[0068]) and reacting them in a salt in a suitable organic (Page 6, [0069]) such as hydrocarbon solvent such as benzene (Page 6, [0072]) or hexane (Page 6, [0073]). “527 teaches the near-infrared ray absorbing composition (Page 3/26, [0001]), wherein the near-infrared ray absorbing composition contains a phosphonic acid compound (Page 8/26,[0048]) or polydentate ligand (Page 13/26, [0074], [Chem13]) is a compound having a coordination site to copper (Page 9/26, [0054]).

    PNG
    media_image2.png
    79
    150
    media_image2.png
    Greyscale
             
    PNG
    media_image3.png
    73
    121
    media_image3.png
    Greyscale


	Regarding claim 9: The disclosure of “245 is adequately set forth in paragraph above and is incorporated herein by reference. ”245 teaches a near-infrared ray absorbing film produced with the near-infrared ray absorbing composition (Page 45, [0476]; Page 45, [0479]).
”527 teaches a near-infrared ray absorbing film produced with the near-infrared ray absorbing composition (Page 3/26, [0007]; Page 4/26, [0013]; Page 22/26, [0162]; Page 25/26, [0182], Table 1).

	Regarding claim 10:  The disclosure of “194 in view of “527  is adequately set forth in paragraph above and is incorporated herein by reference. “527 teaches an image sensor for a solid-state imaging device comprising the near-infrared ray absorbing (Page 3/26, [0007]; Page 4/26, [0013]; Page 21/26, [0143]; Page 22/26, [0162]).

Regarding claim 11:  “194 teaches a near-infrared-absorbing composition (Page 3, [0043]) comprising a near-infrared absorber, wherein the near-infrared absorber contains a metal ion such as a copper complex which is obtained by reacting with the phosphoric acid ester compound (Page 5, [0063]) and copper salt together (Page 6, [0064]-[0065]; Page 6, [0067]-[0068], see (14)-b or (17)-b) and reacting them in a salt in a suitable organic (Page 6, [0069]) such as hydrocarbon solvent such as benzene (Page 6, [0072]) or hexane (Page 6, [0073]). “194 teaches the composition may include inorganic fine particles as a near-infrared-absorbing substance (Page 6, [0066]). “194 does not expressly teach the metal compound is a compound having a structure represented by the formula (I), the formula (II), or the formula (III) as set forth, and is contained in the range of 0.01 to 30% by mass with respect to the near-infrared absorber.



    PNG
    media_image8.png
    449
    270
    media_image8.png
    Greyscale

However, “527 teaches a near-infrared ray absorbing composition  (Page 3/26, [0001]), comprising at least a near-infrared absorber such as copper complex 5 (Page 24/26, [0173], Example 11) or polydentate ligand (Page 13/26, [0074], [Chem13]) is a compound having a coordination site to copper (Page 9/26, [0054]),  a metal compound such as tris (2,4-pentanedionato) aluminum (III) (Page 23/26, [0167]) which is identical to compound of II-6 of the instant application (Page 5, compound II-6) as shown below, wherein the metal compound having the structure represented by the Formula (1), the Formula (II) or the Formula (III) is contained in the range of 0.01 to 30% by mass with respect to the near-infrared absorber (Page 23/26, [0167]), and a solvent such as cyclohexanone (Page 23/26, [0167]), wherein the "copper complex 5" is a component that includes a metal complex obtained by the reaction of a compound having a structure represented by general formula (IV) with a metal compound, and corresponds to a component in which Ro in general formula (IV) is an alkyl group having a substituent and Z is a structural unit having the formula (Z-1) as shown below (Page 24/26, [0173], Example 11).

    PNG
    media_image1.png
    94
    300
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    79
    150
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    73
    121
    media_image3.png
    Greyscale

In an analogous art of a near-infrared-absorbing composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the metal compound by “194, so as to include the near-infrared absorber contains phosphonic acid metal complex, and the metal compound which is a compound having a structure represented by the formula (I), the formula (II), or the formula (III) as set forth as taught by “527, and would have been motivated to do so with reasonable expectation that this would result in providing to obtain a cured film having excellent storage stability and a ow haze by excluding the water content as suggested by “527 (Page 4/26, [0013]).   

Response to Arguments
13.	Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/24/2022